IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00004-CR
                                No. 10-22-00005-CR


                      EX PARTE JAMES GAMBRELL, JR.


                              Original Proceeding
                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 30096
                              Trial Court No. 30238



                          MEMORANDUM OPINION


      On January 12, 2022, James Gambrell, Jr. filed what appears to be original habeas

corpus proceedings seeking to have this Court issue the writs of habeas corpus and

“order the sheriff of Walker County Texas to show cause why he should not be released

from his illegal incarceration on a bond that he can afford.” This Court, however, has no

jurisdiction over these original applications for writ of habeas corpus. See TEX. GOV'T

CODE ANN. § 22.221 (West Supp. 2019); TEX. CODE CRIM. PROC. ANN. 11.05.
        Accordingly, we dismiss these proceedings for want of jurisdiction.




                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Dismissed
Opinion delivered and filed January 19, 2022
Do not publish
[OT06]




Ex parte James Gambrell, Jr.                                                  Page 2